Opinion by
Kephart, J.,
Were it not1 for the imperfect assignment of error, this case should be returned to the judge who reviewed it, with direction to state his reason in writing for overruling the exceptions and granting the divorce: Middleton v. Middleton, 187 Pa. 612. It is the duty of the court below in reviewing a proceeding for divorce to state its reasons for overruling or sustaining the exceptions, in addition to reviewing in writing the case on its merits. The assignment of error is not in accordance with the rules of court, and for this reason the appeal should be quashed.
We have, however, examined the evidence and we are satisfied the defendant was guilty of malicious and wilful desertion. Shortly after the marriage of the parties until separation, there had been constant quarreling. *585The respondent’s course of . conduct, her constant nagging, intemperate language and other acts, were sufficient to have justified libellant’s seeking a safer place in which to live. Respondent made this unnecessary. While libellant was at work, after tearing his clothing into pieces and leaving them in the middle of the room, she disposed of his household furniture and tools, and told him when he went to see her about it, she did not wish to see him and that if he returned she would throw vitriol in his face. The appellant conceived the idea that her husband had been guilty of infidelity, but there was no evidence to support such thoughts. The libellant was corroborated in the essential parts of his testimony and the decree of divorce was properly granted. Though an order of support had been made against the libellant, this would not prevent him from securing a divorce on the ground of desertion upon proper cause shown.
. The decree of the court below is affirmed.